 

Exhibit 10.2

 



LIMITED RECOURSE GUARANTY

 

THIS LIMITED RECOURSE GUARANTY (“Guaranty”) is made as of this 24th day of July,
2020, by American Finance OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, having an address at 650 Fifth Avenue, 30th Floor, New York, New
York 10019 (the “Guarantor”), in favor of COLUMN FINANCIAL, INC., a Delaware
corporation (“Column”; Column, together with any other Co-Lender under the Loan
and each of their respective successors, transferees and/or assigns,
collectively, the “Lender”).

 

RECITALS:

 

A.                Lender and each of the entities listed on Schedule I attached
hereto (individually or collectively, as the context may require, “Borrower”)
have entered into a certain Loan Agreement (as it may hereafter be modified,
supplemented, extended, or renewed and in effect from time to time, the “Loan
Agreement”), which Loan Agreement sets forth the terms and conditions of a loan
(said loan, together with all advances which may hereafter be made pursuant to
the Loan Agreement, being referred to herein as the “Loan”) to Borrower secured
by certain Properties as defined and more particularly described in the Loan
Agreement.

 

B.                 Guarantor is an Affiliate of Borrower and will receive direct
or indirect benefit from Lender’s making of the Loan to Borrower.

 

C.                 The Loan is evidenced by those certain promissory notes
executed by Borrower and payable to the order of each Lender (collectively, as
each may hereafter be renewed, extended, supplemented, increased or modified and
in effect from time to time, and all other notes given in substitution therefor,
or in modification, renewal, or extension thereof, in whole or in part, the
“Note”).

 

D.                Any capitalized term used and not defined in this Guaranty
shall have the meaning given to such term in the Loan Agreement. This Guaranty
is one of the Loan Documents described in the Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and as a material inducement to Lender to extend
credit to Borrower, Guarantor hereby guarantees to Lender the prompt and full
payment and performance of the Guaranteed Recourse Obligations of Borrower
(defined below), this Guaranty being upon the following terms and conditions:

 

1.                  Guaranteed Recourse Obligations of Borrower. Guarantor
hereby unconditionally and irrevocably guarantees to Lender the punctual payment
when due, and not merely the collectability, whether by lapse of time, by
acceleration of maturity, or otherwise, of the Guaranteed Recourse Obligations
of Borrower (hereinafter defined). As used herein, the term “Guaranteed Recourse
Obligations of Borrower” shall mean all obligations and liabilities of Borrower
for which Borrower shall be personally liable under and pursuant to Article 13
of the Loan Agreement.

 





 

 

2.                  Certain Agreements and Waivers by Guarantor.

 

(a)                Guarantor hereby agrees that each of the following shall
constitute Events of Default hereunder (i) the occurrence of a default by
Guarantor in payment of the Guaranteed Recourse Obligations of Borrower, or any
part thereof, when such indebtedness becomes due, which default continues for
five (5) Business Days following notice thereof to Guarantor and (ii) the
dissolution, bankruptcy and/or insolvency of any Guarantor.

 

(b)                Upon the occurrence of any Event of Default hereunder, the
Guaranteed Recourse Obligations of Borrower, for purposes of this Guaranty,
shall be deemed immediately due and payable at the election of Lender, provided
the same are due and payable under the Loan Agreement. Guarantor shall, on
demand, pay the Guaranteed Recourse Obligations of Borrower to Lender as and
when they become due. It shall not be necessary for Lender, in order to enforce
such payment, first to (i) institute suit or pursue or exhaust any rights or
remedies against Borrower or others liable for the Debt, (ii) enforce any rights
against any security that shall ever have been given to secure the Debt, (iii)
join Borrower or any others liable for the payment or performance of the
Guaranteed Recourse Obligations of Borrower or any part thereof in any action to
enforce this Guaranty and/or (iv) resort to any other means of obtaining payment
or performance of the Guaranteed Recourse Obligations of Borrower.

 

(c)                Suit may be brought or demand may be made against all parties
who have signed this Guaranty or any other guaranty covering all or any part of
the Guaranteed Recourse Obligations of Borrower, or against any one or more of
them, separately or together, without impairing the rights of Lender against any
party hereto.

 

(d)                In the event any payment by Borrower or any other Person on
account of the Guaranteed Recourse Obligations of Borrower to Lender is held to
constitute a preference, fraudulent transfer or other voidable payment under any
bankruptcy, insolvency or similar law, or if for any other reason Lender is
required to refund such payment or pay the amount thereof to Borrower or such
other party, such payment by Borrower or such other party to Lender shall not
constitute a release of Guarantor from any liability hereunder and this Guaranty
shall continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to Borrower or such other Person
(which amounts shall constitute part of the Guaranteed Recourse Obligations of
Borrower), and any interest paid by Lender and any reasonable attorneys’ fees,
costs and expenses paid or incurred by Lender in connection with any such event.
If acceleration of the time for payment of any amount payable by Borrower under
any Loan Document is stayed or delayed by any law or tribunal, any amounts due
and payable hereunder shall nonetheless be payable by Guarantor on demand by
Lender.

 



2

 

 

3.                  Subordination. If, for any reason whatsoever, Borrower is
now or hereafter becomes indebted to Guarantor:

 

(a)                such indebtedness and all interest thereon and all liens,
security interests and rights now or hereafter existing with respect to property
of Borrower securing same shall, at all times, be subordinate in all respects to
the Guaranteed Recourse Obligations of Borrower and to all liens, security
interests and rights now or hereafter existing to secure the Guaranteed Recourse
Obligations of Borrower;

 

(b)                Guarantor shall not be entitled to enforce or receive
payment, directly or indirectly, of any such indebtedness of Borrower to
Guarantor until the Guaranteed Recourse Obligations of Borrower have been fully
and finally paid and performed;

 

(c)               Guarantor hereby assigns and grants to Lender a security
interest in all such indebtedness (not including distributions) and security
therefor, if any, of Borrower to Guarantor in violation of the Loan Documents
now existing or hereafter arising including any payments pursuant to debtor
relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), payments that are
payable upon such indebtedness of Borrower to Guarantor now existing or
hereafter arising in violation of the Loan Documents, and to have all benefits
of any security therefor, until the Guaranteed Recourse Obligations of Borrower
have been fully and finally paid and performed. If, notwithstanding the
foregoing provisions, Guarantor should receive any payment that is prohibited as
provided above in this Section, Guarantor shall pay the same to Lender
immediately, Guarantor hereby agreeing that it shall receive the payment in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and

 

(d)               Guarantor shall promptly upon request of Lender from time to
time execute such documents and perform such acts as Lender may reasonably
require to evidence and perfect its interest and to permit or facilitate
exercise of its rights under this Section.

 

4.                  Other Liability of Guarantor or Borrower. If Guarantor is or
becomes liable, by endorsement or otherwise, for any indebtedness owing by
Borrower to Lender other than under this Guaranty, such liability shall not be
in any manner impaired or affected hereby, and the rights of Lender hereunder
shall be cumulative of any and all other rights that Lender may have against
Guarantor.

 

5.                  Assignment by Lender. This Guaranty is for the benefit of
Lender and Lender’s successors and assigns, and in the event of an assignment by
Lender of the Guaranteed Recourse Obligations of Borrower, or any part thereof,
the rights and benefits hereunder, to the extent applicable to the Guaranteed
Recourse Obligations of Borrower so assigned, may be transferred with such
Guaranteed Recourse Obligations of Borrower. Guarantor waives notice of any
transfer or assignment of the Guaranteed Recourse Obligations of Borrower, or
any part thereof, and agrees that failure to give notice will not affect the
liabilities of Guarantor hereunder.

 



3

 

 

6.                  Binding Effect. This Guaranty is binding not only on
Guarantor, but also on Guarantor’s heirs, personal representatives, successors
and assigns. Upon the death of Guarantor, if Guarantor is a natural person, this
Guaranty shall continue against Guarantor’s estate as to all of the Guaranteed
Recourse Obligations of Borrower, including that portion incurred or arising
after the death of Guarantor and shall be provable in full against Guarantor’s
estate, whether or not the Guaranteed Recourse Obligations of Borrower are then
due and payable. If this Guaranty is signed by more than one Person, then all of
the obligations of Guarantor arising hereunder shall be jointly and severally
binding on each of the undersigned, and their respective heirs, personal
representatives, successors and assigns, and the term “Guarantor” shall mean all
of such Persons and each of them individually. Without limitation of any other
term, provision or waiver contained herein, Guarantor hereby acknowledges and
agrees that it has been furnished true, complete and correct copies of the Loan
Documents and has reviewed the terms and provisions thereof (including, without
limitation, the Guaranteed Recourse Obligations of Borrower).

 

7.                  Nature of Guaranty. Guarantor hereby acknowledges and agrees
that this Guaranty (a) is a guaranty of payment and not only of collection and
that Guarantor is liable hereunder as a primary obligor, (b) subject to Section
27 hereof, shall only be deemed discharged after the satisfaction in full of the
Guaranteed Recourse Obligations of Borrower and the Debt (without limiting the
terms of Section 27 hereof, other than any contingent liabilities in respect of
which no claim has been made), (c) shall not, except in accordance with Section
27 hereof, be reduced, released, discharged, satisfied or otherwise impacted in
connection with (i) any act or occurrence that might, but for the provisions
hereof, be deemed a legal or equitable reduction, satisfaction, discharge or
release (unless Lender agrees in writing with Borrower and/or Guarantor to any
such reduction, satisfaction, discharge or release) and/or (ii) Lender’s
enforcement of remedies under the Loan Documents and (d) shall survive the
foregoing and shall not merge with any resulting foreclosure deed, deed in lieu
or similar instrument (if any) but shall be subject to Section 27 hereof.

 

8.                  Governing Law. The governing law and related provisions set
forth in Section 17.2 of the Loan Agreement (including, without limitation, any
authorized agent provisions thereof) are hereby incorporated by reference as if
fully set forth herein (with Guarantor substituted in all places where Borrower
appears thereunder) and shall be deemed fully applicable to Guarantor hereunder.
Guarantor hereby certifies that it has received and reviewed the Loan Agreement
(including, without limitation, Section 17.2 thereof). In the event of any
conflict or inconsistency between the terms and conditions hereof and this
Section 8, this Section 8 shall control.

 

9.                  Invalidity of Certain Provisions. If any provision of this
Guaranty or the application thereof to any Person or circumstance shall, for any
reason and to any extent, be declared to be invalid or unenforceable, neither
the remaining provisions of this Guaranty nor the application of such provision
to any other Person or circumstance shall be affected thereby, and the remaining
provisions of this Guaranty, or the applicability of such provision to other
Persons or circumstances, as applicable, shall remain in effect and be
enforceable to the maximum extent permitted by applicable Legal Requirements.

 



4

 

 

10.               Attorneys’ Fees, Costs and Expenses of Collection. Guarantor
shall pay on demand all reasonable attorneys’ fees and all other costs and
expenses actually incurred by Lender in the enforcement of or preservation of
Lender’s rights under this Guaranty including, without limitation, all
reasonable attorneys’ fees, actual costs and expenses, investigation costs, and
all court costs, whether or not suit is filed herein, or whether at maturity or
by acceleration, or whether before or after maturity, or whether in connection
with bankruptcy, insolvency or appeal, or whether in connection with the
collection and enforcement of this Guaranty against any other Guarantor, if
there be more than one. Guarantor agrees to pay interest on any expenses or
other sums due to Lender under this Section 10 that are not paid when due, at a
rate per annum equal to the interest rate provided for in the Note. Guarantor’s
obligations and liabilities under this Section 10 shall survive any payment or
discharge in full of the Guaranteed Recourse Obligations of Borrower.

 

11.                Payments. All sums payable under this Guaranty shall be paid
in lawful money of the United States of America that at the time of payment is
legal tender for the payment of public and private debts.

 

12.               Controlling Agreement. It is not the intention of Lender or
Guarantor to obligate Guarantor to pay interest in excess of that lawfully
permitted to be paid by Guarantor under applicable Legal Requirements. Should it
be determined that any portion of the Guaranteed Recourse Obligations of
Borrower or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that Guarantor,
in Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable Legal Requirements, the obligation of Guarantor to pay such interest
shall automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Legal Requirements. The provisions of this Section
shall override and control all other provisions of this Guaranty and of any
other agreement between Guarantor and Lender.

 

13.               Notices. Any and all notices, elections, demands, requests and
responses thereto permitted or required to be given under this Guaranty shall be
given in accordance with the applicable terms and conditions of the Loan
Agreement. Notices to Guarantor shall be addressed as follows:

 

If to Guarantor:

American Finance Operating Partnership, L.P.

c/o American Finance Trust, Inc.

650 Fifth Avenue, 30th Floor

New York, New York 10019

    With a copy to:

Eversheds Sutherland (US) LLP

The Grace Building

1114 Avenue of the Americas, 40th Floor

New York, New York 10036-7703

Attention:  John J. Busillo, Esq.

Facsimile No.: 212-389-5099

 

5

 

 

 

If to Lender:

Column Financial, Inc.

11 Madison Avenue
New York, New York 10010
Attention:  General Counsel Division
Facsimile No.:  (212) 325-8717

 

And to:

Column Financial, Inc.
11 Madison Avenue, 11th Floor
New York, New York  10010
Attention:  N.  Dante LaRocca
email: dante.larocca@credit-suisse.com

 

With a copy to:

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036-6797

Attention: Krystyna M. Blakeslee, Esq.

Facsimile No.: (212) 314-0014

 

 

14.                Cumulative Rights. The exercise by Lender of any right or
remedy hereunder or under any other Loan Document, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.
Lender shall have all rights, remedies and recourses afforded to Lender by
reason of this Guaranty or any other Loan Document or by law or equity or
otherwise, and the same (a) shall be cumulative and concurrent, (b) may be
pursued separately, successively or concurrently against Guarantor or others
obligated for the Guaranteed Recourse Obligations of Borrower, or any part
thereof, or against any one or more of them, or against any security or
otherwise, at the sole discretion of Lender, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Guarantor that the exercise
of, discontinuance of the exercise of or failure to exercise any of such rights,
remedies, or recourses shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse, and (d) are intended to be,
and shall be, nonexclusive. No waiver of any default on the part of Guarantor or
of any breach of any of the provisions of this Guaranty or of any other document
shall be considered a waiver of any other or subsequent default or breach, and
no delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time. The granting of
any consent, approval or waiver by Lender shall be limited to the specific
instance and purpose therefor and shall not constitute consent or approval in
any other instance or for any other purpose. No notice to or demand on Guarantor
in any case shall of itself entitle Guarantor to any other or further notice or
demand in similar or other circumstances. No provision of this Guaranty or any
right, remedy or recourse of Lender with respect hereto, or any default or
breach, can be waived, nor can this Guaranty or Guarantor be released or
discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed, and delivered to Guarantor, by Lender, or where otherwise
specifically provided herein.

 



6

 

 

15.                Subrogation. Notwithstanding anything to the contrary
contained herein, (a) Guarantor shall not have any right of subrogation in or
under any of the Loan Documents or to participate in any way therein, or in any
right, title or interest in and to any security or right of recourse for the
Guaranteed Recourse Obligations of Borrower, until the Guaranteed Recourse
Obligations of Borrower have been fully and finally paid, and (b) if Guarantor
is or becomes an “insider” (as defined in Section 101 of the Bankruptcy Code)
with respect to Borrower, then Guarantor hereby irrevocably and absolutely
waives any and all rights of contribution, indemnification, reimbursement or any
similar rights against Borrower with respect to this Guaranty (including any
right of subrogation, except to the extent of collateral held by Lender),
whether such rights arise under an express or implied contract or by operation
of law, until the Guaranteed Recourse Obligations of Borrower have been fully
and finally paid. It is the intention of the parties that Guarantor shall not be
deemed to be a “creditor” (as defined in Section 101 of the Bankruptcy Code) of
Borrower by reason of the existence of this Guaranty in the event that Borrower
or Guarantor becomes a debtor in any proceeding under the Bankruptcy Code. This
waiver is given to induce Lender to make the Loan as evidenced by the Note to
Borrower.

 

16.               Further Assurances. Guarantor at Guarantor’s expense will
promptly execute and deliver to Lender upon Lender’s reasonable request all such
other and further documents, agreements, and instruments in accomplishment of
the agreements of Guarantor under this Guaranty.

 

17.               No Fiduciary Relationship. The relationship between Lender and
Guarantor is solely that of lender and guarantor. Lender has no fiduciary or
other special relationship with or duty to Guarantor and none is created hereby
or may be inferred from any course of dealing or act or omission of Lender.

 

18.               Interpretation. If this Guaranty is signed by more than one
Person as “Guarantor”, then the term “Guarantor” as used in this Guaranty shall
refer to all such Persons jointly and severally, and all promises, agreements,
covenants, waivers, consents, representations, warranties and other provisions
in this Guaranty are made by and shall be binding upon each and every such
undersigned Person, jointly and severally and Lender may pursue any Guarantor
hereunder without being required (i) to pursue any other Guarantor hereunder or
(ii) pursue rights and remedies under any Security Instrument and/or applicable
Legal Requirements with respect to any Individual Property or any other Loan
Documents.

 

19.               Time of Essence. Time shall be of the essence in this Guaranty
with respect to all of Guarantor’s obligations hereunder.

 



7

 

 

20.               Execution. This Guaranty may be executed in multiple
counterparts, each of which, for all purposes, shall be deemed an original, and
all of which together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page of this Guaranty by facsimile or
electronic image scan transmission (such as a “.pdf” file) will be effective as
delivery of an original manually-executed counterpart of this Guaranty.
Guarantor represents and warrants that the intention of the natural Person
signing this Guaranty on its behalf is to attribute its respective signature to
this Guaranty and that if the party has signed using an E-Signature (defined
below), that E-Signature represents the signer’s signature to this Guaranty. 
Guarantor understands and agrees that such E-Signature, if applicable, is
legally binding.  Guarantor signing this Guaranty using an E-Signature waives
all rights to repudiate the authenticity or validity of its E-signature to the
extent such repudiation is based in whole or in part on the fact that such
signature is not in original handwritten form.  Guarantor agrees that the law
governing all applicable E-Signatures will be the federal Electronic Signatures
in Global and National Commerce Act of 2000 (15 U.S. Code, Chapter 96) (E-SIGN)
and/or the Uniform Electronic Transactions Act of 1999 as promulgated by the
U.S. Uniform Law Commission for consideration and enactment by the States
(UETA), and that under no circumstances will E-Signatures be governed by the
Uniform Computer Information Transactions Act (UCITA).  As used in this
Guaranty, “E-Signature” means any form of signature other than an original
handwritten signature, including any type of image created in any manner
(whether electronically or otherwise) which image could reasonably be
interpreted as an indication of the signer’s intent to sign the document.

 

21.                Entire Agreement. This Guaranty embodies the entire agreement
between Lender and Guarantor with respect to the guaranty by Guarantor of the
Guaranteed Recourse Obligations of Borrower. This Guaranty supersedes all prior
agreements and understandings, if any, with respect to guaranty by Guarantor of
the Guaranteed Recourse Obligations of Borrower. No condition or conditions
precedent to the effectiveness of this Guaranty exist. This Guaranty shall be
effective upon execution by Guarantor and delivery to Lender. This Guaranty may
not be modified, amended or superseded except in a writing signed by Lender and
Guarantor referencing this Guaranty by its date and specifically identifying the
portions hereof that are to be modified, amended or superseded. The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.

 

22.               WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND LENDER HEREBY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH GUARANTOR AND LENDER
MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY PERTAINING TO,
THIS GUARANTY AND ANY OTHER LOAN DOCUMENT. IT IS AGREED AND UNDERSTOOD THAT THIS
WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES
TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT
PARTIES TO THIS GUARANTY. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY GUARANTOR AND LENDER, AND EACH OF GUARANTOR AND LENDER HEREBY REPRESENTS
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. EACH OF GUARANTOR AND LENDER FURTHER REPRESENTS AND WARRANTS THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OR ACCEPTANCE, RESPECTIVELY OF THIS GUARANTY AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT EACH OF GUARANTOR AND LENDER HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

 



8

 

 

23.               Governing Law. THIS GUARANTY WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT TO THE LOAN AGREEMENT
WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY
AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 



9

 

 

 

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS WILL BE INSTITUTED IN
(OR, IF PREVIOUSLY INSTITUTED, MOVED TO) ANY FEDERAL OR STATE COURT DESIGNATED
BY LENDER IN THE CITY OF NEW YORK, COUNTY OF NEW YORK. GUARANTOR HEREBY (I)
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING AND (II) IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. GUARANTOR AND LENDER HEREBY ACKNOWLEDGE AND AGREE THAT THE FOREGOING
AGREEMENT, WAIVER AND SUBMISSION ARE MADE PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

 

24.               Waivers.

 

(a)               Guarantor hereby agrees that neither Lender’s rights or
remedies nor Guarantor’s obligations under the terms of this Guaranty shall be
released, diminished, impaired, reduced or affected by any one or more of the
following events, actions, facts, or circumstances, and the liability of
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of (and Guarantor hereby waives any rights or protections related to): (i) any
limitation of liability or recourse in any other Loan Document or arising under
any law; (ii) any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration; (iii) the taking or
accepting of any other security or guaranty for, or right of recourse with
respect to, any or all of the Guaranteed Recourse Obligations of Borrower; (iv)
any homestead exemption or any other similar exemption under applicable Legal
Requirements and Guarantor hereby waives the benefit of any such exemption as to
the Guaranteed Recourse Obligations of Borrower; (v) any release, surrender,
abandonment, exchange, alteration, sale or other disposition, subordination,
deterioration, waste, failure to protect or preserve, impairment, or loss of, or
any failure to create or perfect any lien or security interest with respect to,
or any other dealings with, any collateral or security at any time existing or
purported, believed or expected to exist in connection with any or all of the
Guaranteed Recourse Obligations of Borrower, including any impairment of
Guarantor’s recourse against any Person or collateral; (vi) unless agreed to in
writing by Lender or as otherwise expressly set forth in the Loan Documents,
whether express or by operation of law, any partial release of the liability of
Guarantor hereunder, or if one or more other guaranties are now or hereafter
obtained by Lender covering all or any part of the Guaranteed Recourse
Obligations of Borrower, any complete or partial release of any one or more of
such guarantors under any such other guaranty, or any complete or partial
release or settlement of Borrower or any other party liable, directly or
indirectly, for the payment or performance of any or all of the Guaranteed
Recourse Obligations of Borrower; (vii) the death, insolvency, bankruptcy,
disability, dissolution, liquidation, termination, receivership, reorganization,
merger, consolidation, change of form, structure or ownership, sale of all
assets, or lack of corporate, partnership or other power of Borrower or any
other party at any time liable for the payment or performance of any or all of
the Guaranteed Recourse Obligations of Borrower; (viii) either with or without
notice to or consent of Guarantor: any renewal, extension, modification or
rearrangement of the terms of any or all of the Guaranteed Recourse Obligations
of Borrower and/or any of the Loan Documents; (ix) any neglect, lack of
diligence, delay, omission, failure, or refusal of Lender to take or prosecute
(or in taking or prosecuting) any action for the collection or enforcement of
any of the Guaranteed Recourse Obligations of Borrower, or to foreclose or take
or prosecute any action to foreclose (or in foreclosing or taking or prosecuting
any action to foreclose) upon any security therefor, or to exercise (or in
exercising) any other right or power with respect to any security therefor, or
to take or prosecute (or in taking or prosecuting) any action in connection with
any Loan Document, or any failure to sell or otherwise dispose of in a
commercially reasonable manner any collateral securing any or all of the
Guaranteed Recourse Obligations of Borrower; (x) any failure of Lender to notify
Guarantor of any creation, renewal, extension, rearrangement, modification,
supplement, subordination, or assignment of the Guaranteed Recourse Obligations
of Borrower or any part thereof, or of any Loan Document, or of any release of
or change in any security, or of any other action taken or refrained from being
taken by Lender against Borrower or any security or other recourse, or of any
new agreement between Lender and Borrower, it being understood that, except as
expressly provided herein, Lender shall not be required to give Guarantor any
notice of any kind under any circumstances with respect to or in connection with
the Guaranteed Recourse Obligations of Borrower, any and all rights to notice
Guarantor may have otherwise had being hereby waived by Guarantor, and Guarantor
shall be responsible for obtaining for itself information regarding Borrower,
including, but not limited to, any changes in the business or financial
condition of Borrower, and Guarantor acknowledges and agrees that Lender shall
have no duty to notify Guarantor of any information which Lender may have
concerning Borrower; (xi) if for any reason that Lender is required to refund
any payment by Borrower to any other party liable for the payment or performance
of any or all of the Guaranteed Recourse Obligations of Borrower or pay the
amount thereof to someone else; (xii) the making of advances by Lender to
protect its interest in any Individual Property or the Properties, preserve the
value of any Individual Property or the Properties or for the purpose of
performing any term or covenant contained in any of the Loan Documents; (xiii)
the existence of any claim, counterclaim, set off, recoupment, reduction or
defense based upon any claim or other right that Guarantor may at any time have
against Borrower, Lender, or any other Person, whether or not arising in
connection with this Guaranty, the Note, the Loan Agreement, or any other Loan
Document, other than a claim that the Guaranteed Recourse Obligations of
Borrower have been fully paid and performed; (xiv) the unenforceability of all
or any part of the Guaranteed Recourse Obligations of Borrower against Borrower,
whether because the Guaranteed Recourse Obligations of Borrower exceed the
amount permitted by law or violate any usury law, or because the act of creating
the Guaranteed Recourse Obligations of Borrower, or any part thereof, is ultra
vires, or because the officers or Persons creating same acted in excess of their
authority, or because of a lack of validity or enforceability of or defect or
deficiency in any of the Loan Documents, or because Borrower has any valid
defense, claim or offset with respect thereto, or because Borrower’s obligation
ceases to exist by operation of law, or because of any other reason or
circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Recourse Obligations of Borrower, or any part thereof, for any reason
(and regardless of any joinder of Borrower or any other party in any action to
obtain payment or performance of any or all of the Guaranteed Recourse
Obligations of Borrower); (xv) any order, ruling or plan of reorganization
emanating from proceedings under any bankruptcy or similar insolvency laws with
respect to Borrower or any other Person, including any extension, reduction,
composition, or other alteration of the Guaranteed Recourse Obligations of
Borrower, whether or not consented to by Lender; and/or (xvi) except as
otherwise provided in Section 27 hereof, any partial or total transfer, pledge
and/or reconstitution of Borrower and/or any direct or indirect owner of
Borrower (regardless of whether the same is permitted under the Loan Documents).

 



10

 

 

(b)               This Guaranty shall be effective as a waiver of, and Guarantor
hereby expressly waives

 

(i)                 any and all rights to which Guarantor may otherwise have
been entitled under any suretyship laws in effect from time to time, including
any right or privilege, whether existing under statute, at law or in equity, to
require Lender to take prior recourse or proceedings against any collateral,
security or Person whatsoever;

 

(ii)              any rights of sovereign immunity and any other similar and/or
related rights;

 

(iii)            any other circumstance that may constitute a defense of
Borrower or Guarantor hereunder and/or under the other Loan Documents other than
a defense that the Guaranteed Recourse Obligations of Borrower have been fully
paid and performed; and

 

(iv)             any right and/or requirement of or related to notice,
presentment, protest, notice of protest, further notice of nonpayment, notice of
dishonor, default, nonperformance, intent to accelerate, acceleration, existence
of the Debt and/or any amendment or modification of the Debt.

 

25.               Representations, Warranties and Covenants of Guarantor.

 

(a)               Guarantor hereby makes the following representations,
warranties and covenants (each of which shall remain materially true and correct
during the term hereof): (a) Guarantor is duly organized, validly existing and
in good standing under the laws of its state of formation, and Guarantor has all
requisite right and power to execute and deliver this Guaranty and to perform
the Guaranteed Recourse Obligations of Borrower; (b) the execution, delivery and
performance of this Guaranty and the incurrence of the Guaranteed Recourse
Obligations of Borrower, now or hereafter owing, (i) are within the powers of
Guarantor and (ii) do not require any approval or consent of, or filing with,
any governmental authority or other Person (or such approvals and consents have
been obtained and delivered to the Lender) and are not in contravention of any
provision of law applicable to Guarantor; (c) this Guaranty and the other Loan
Documents to which Guarantor is a party constitutes when delivered, valid and
binding obligations of Guarantor, enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to the enforcement of creditors’ rights and
equitable considerations; (d) Guarantor is not in default under any indenture,
loan or credit agreement, or any lease or other agreement or instrument to which
it is a party, or in violation of any restriction to which it is subject, as of
the date hereof which, to Guarantor’s knowledge, is likely to have a Material
Adverse Effect if there were such a default or violation; (e) Guarantor has
filed all tax returns which are required to be filed (or obtained proper
extensions of time for the filing thereof) and has paid, or made adequate
provision for the payment of, all taxes which have or may become due pursuant to
said returns or to assessments received; (f) the financial statements and other
information pertaining to Guarantor submitted to Lender are true, complete and
correct in all material respects and do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading; (g) there is no litigation, at law
or in equity, or any proceeding before any federal, state, provincial or
municipal board or other governmental or administrative agency pending or, to
the knowledge of Guarantor, threatened, or any basis therefor, which involves a
risk of any material judgment or liability not fully covered by insurance (other
than any deductible) which is likely to be adversely determined and if so, would
have a Material Adverse Effect, and no judgment, decree, or order of any
federal, state, provincial or municipal court, board or other governmental or
administrative agency has been issued against Guarantor which has a Material
Adverse Effect; (h) the making of the Loan to Borrower will result in material
benefits to Guarantor; (i) Guarantor (i) has not entered into this Guaranty or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor and (ii) has received reasonably equivalent value in exchange for the
Guaranteed Recourse Obligations of Borrower hereunder and under the Loan
Documents.; and (j) Guarantor is not a “foreign person” within the meaning of
Section 1445(1)(3) of the Internal Revenue Code. Each of the representations and
covenants of and/or relating to Guarantor set forth in the other Loan Documents,
if any, are hereby re-made by Guarantor and incorporated herein by reference as
if fully set forth herein. This Guaranty is not subject to any right of
rescission, setoff, counterclaim or defense by Guarantor, nor would the
operation of any of the terms of this Guaranty, or the exercise of any right
hereunder, render the Loan Documents unenforceable. Guarantor has not asserted
any right of rescission, setoff, counterclaim or defense with respect to the
Loan Documents.

 



11

 

 

(b)               As of the date hereof, Guarantor is the operating company of
American Finance Trust, Inc. and owns, directly or indirectly, substantially all
of the assets of American Finance Trust, Inc.

 

26.               Financial Covenants of Guarantor

 

(a)               Guarantor (i) shall keep and maintain complete and accurate
books and records and (ii) in the event of the occurrence and continuance of an
Event of Default, shall permit Lender and any authorized representatives of
Lender to have access to and to inspect, examine and make copies of the books
and records, any and all accounts, data and other documents of Guarantor, at all
reasonable times, during normal business hours, at Guarantor’s address for
notices as set forth herein upon the giving of reasonable notice of such intent.
Guarantor shall also provide to Lender, upon Lender’s reasonable request, such
proofs of payment, costs, expenses, revenues and earnings, and such other
documentation as Lender may reasonably request, from time to time (other than
audited financial statements which are provided to Lender pursuant to subsection
(c) below), in such detail as may reasonably be required by Lender which (in
each case) are available or reasonably obtainable using systems of Guarantor
that are currently in place.

 

(b)               Without limiting the provisions of Section 26(a), Lender shall
have the right, at any time and from time to time, during reasonable business
hours and upon the giving of reasonable notice of such intent, upon the
occurrence and continuance of an “Event of Default” hereunder or under the other
Loan Documents, to audit the books and records of Guarantor.

 

(c)               During the term hereunder, Guarantor will furnish or cause to
be furnished to Lender, as soon as available, and in any event within sixty (60)
days after the end of each calendar quarter, the quarterly consolidated
financial statements of American Finance Trust, Inc. (“AFIN”), which financial
statements shall be prepared on an unaudited basis, in form substantially
similar to those previously delivered by AFIN to Lender and which shall include
Guarantor’s statement of net worth. Such quarterly financial statements shall be
certified by Guarantor or AFIN to Lender as true and correct in all material
respects. In addition, during the term hereunder, Guarantor will furnish or
cause to be furnished to Lender, as soon as available, and in any event within
one hundred and five (105) days after the end of each fiscal year, the annual
consolidated financial statements of AFIN, which financial statements shall be
prepared on an audited basis, in form substantially similar to those previously
delivered by AFIN to Lender and which shall include Guarantor’s balance sheet,
statement of net worth and, if available, cash flows for all Individual
Properties and entities constituting Borrower. All such annual financial
statements shall (A) with respect to AFIN’s annual financial statements, be
prepared and audited by AFIN’s independent certified public accountants (which
accountants shall be reasonably acceptable to Lender), (B) be certified by
Guarantor or AFIN to Lender as true and correct in all material respects and (C)
contain such backup and/or supporting information as may be reasonably requested
by Lender. In addition, Guarantor shall promptly furnish to Lender any other
financial information reasonably requested by Lender from time to time in
respect of Guarantor (other than audited financial statements which are provided
to Lender pursuant to this subsection).

 

(d)               Guarantor shall, at all times while the Debt remains
unsatisfied, maintain a net worth of not less than $1,000,000,000. For the
purposes hereof, Guarantor’s net worth shall be determined by Lender in its
reasonable discretion, at any time and from time to time, and Guarantor’s net
worth shall include any equity attributable to the Properties.

 



12

 

 

27.               Release of Guaranty.

 

(a)               Notwithstanding anything to the contrary contained herein,
upon the consummation of any enforcement action by (i) the holder of the Loan
resulting in the Guarantor no longer controlling the Borrower or any Individual
Property or (ii) the holder of any mezzanine loan (a “Mezzanine Loan”) that
exists pursuant to Section 11.6 of the Loan Agreement resulting in the Guarantor
no longer controlling the Borrower or any Individual Property, or the assignment
to the lender under such Mezzanine Loan (the “Mezzanine Lender”) (or its
designee(s) of said interests in lieu thereof in accordance with the loan
documents evidencing such Mezzanine Loan) (such date, the “Vesting Date”),
Guarantor shall be released with respect to matters arising out of or in
connection with actions, events or conditions first taking place following the
Vesting Date solely with respect to those Borrowers and/or any Individual
Properties which are no longer controlled by Guarantor and solely with respect
to actions, events or conditions which are not caused by Guarantor or any of its
Affiliates. In addition, after foreclosure of the lien of the Loan Documents or
deed-in-lieu of such foreclosure, or Lender exercising any remedy which results
in Lender or its successors or assigns or their respective agents or appointees
controlling the Individual Properties (or any Individual Property, if
applicable), Guarantor shall be released with respect to matters arising out of
or in connection with actions, events or conditions first taking place following
such foreclosure or deed in lieu thereof or exercise of such remedy solely with
respect to those Individual Properties which are no longer controlled by
Guarantor and solely with respect to actions, events or conditions which are not
caused by Guarantor or any of its Affiliates. In addition, if the Mezzanine
Lender exercises its remedies pursuant to any pledge and security agreement in
connection with the Mezzanine Loan to exercise the voting rights of Borrower (or
any other remedy which gives the Mezzanine Lender the right to control the
Borrower), Guarantor shall not have any liability arising from the exercise of
such voting rights (or any other remedy which gives the Mezzanine Lender the
right to control the Borrower) solely with respect to such Borrowers where
Mezzanine Lender has exercised its voting rights (or Mezzanine Lender has
otherwise exercised control) and solely with respect to matters not caused by
Guarantor or any of its Affiliates (the date of such Mezzanine Lender’s exercise
of such voting rights, the “Control Vesting Date”). For the avoidance of doubt,
in no event shall Guarantor be released from any obligations or liabilities with
respect to any obligations or liabilities that result from facts and
circumstances (known or unknown) in existence prior to the Vesting Date or the
Control Vesting Date or caused by Guarantor or any of its Affiliates, and such
Guaranteed Recourse Obligations of Borrower shall remain in full force and
effect in accordance with and subject to the terms and provisions of this
Guaranty.

 

(b)               In addition, Lender acknowledges and agrees that in connection
with a transfer in accordance with the terms and conditions of Section 6.3(b) of
the Loan Agreement and the assumption of all of the obligations and liabilities
hereunder by a replacement guarantor in accordance with Section 6.3(b) of the
Loan Agreement, Guarantor shall not have any liability with respect to any
Guaranteed Recourse Obligations of Borrower arising out of or in connection with
actions, events or conditions first taking place following the date that
Guarantor’s obligations under this Guaranty are assumed in accordance with
Section 6.3(b) of the Loan Agreement, unless such actions, events or conditions
were caused by actions or omissions of Guarantor or any of its Affiliates.

 

[NO FURTHER TEXT ON THIS PAGE]

 



13

 

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under as of the
date first written above.

 

  AMERICAN FINANCE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership  
  By:American Finance Trust, Inc., a Maryland corporation, its General Partner  
  By: /s/Michael Anderson     Name:    Michael Anderson     Title:
     Authorized Signatory

 

[Signature Page to Limited Recourse Guaranty]

 





 

 

SCHEDULE I

 

Borrower

 

 

1.ARC AAANGIN001, LLC

2.ARC AABNLFL001, LLC

3.ARC AATNTMA001, LLC

4.ARC AAWSNGA001, LLC

5.ARC ABHNDMS001, LLC

6.ARC AMWNRKY001, LLC

7.ARC ARERIPA001, LLC

8.ARC ARVIRMN001, LLC

9.ARC AZCROMI001, LLC

10.ARC AZCTOLA001, LLC

11.ARC AZTMPGA001, LLC

12.ARC BFFTMFL001, LLC

13.ARC BKMST41001, LLC

14.ARC CBDTNPA001, LLC

15.ARC CBLDLPA001, LLC

16.ARC CBLMAPA001, LLC

17.ARC CBPHLPA001, LLC

18.ARC CBPHLPA002, LLC

19.ARC CBPHLPA003, LLC

20.ARC CBPHLPA004, LLC

21.ARC CBRBRPA001, LLC

22.ARC CBWNEPA001, LLC

23.ARC CHLKJTX001, LLC

24.ARC CHVCTTX001, LLC

25.ARC CKMST19001, LLC

26.ARC CVANSAL001, LLC

27.ARC CVHYKMA001, LLC

28.ARC DGATHMI001, LLC

29.ARC DGBGLLA001, LLC

30.ARC DGBKHMS001, LLC

31.ARC DGBNBGA001, LLC

32.ARC DGCHEOK001, LLC

33.ARC DGCMBMS001, LLC

34.ARC DGDNDLA001, LLC

35.ARC DGDVLLA001, LLC

36.ARC DGFHLLA001, LLC

37.ARC DGFLRMI001, LLC

38.ARC DGFRTMS001, LLC

39.ARC DGFTSAR001, LLC

40.ARC DGGNWLA001, LLC

41.ARC DGGSBVA001, LLC

42.ARC DGGVLMS002, LLC

43.ARC DGHBKLA001, LLC

 

44.ARC DGHDNMI001, LLC

45.ARC DGHTGWV001, LLC

46.ARC DGHTSAR001, LLC

47.ARC DGLAFTN001, LLC

48.ARC DGLCRMN002, LLC

49.ARC DGMBLAR001, LLC

50.ARC DGMKNMI001, LLC

51.ARC DGMRALA001, LLC

52.ARC DGMSNTX002, LLC

53.ARC DGNTALA001, LLC

54.ARC DGRLFMS001, LLC

55.ARC DGRSEMI001, LLC

56.ARC DGRYLAR001, LLC

57.ARC DGSRBMO001, LLC

58.ARC DGSTNVA001, LLC

59.ARC DGSVNMO001, LLC

60.ARC DGTLSLA001, LLC

61.ARC DGVDRTX001, LLC

62.ARC DGVNLTN001, LLC

63.ARC DGWPTMS001, LLC

64.ARC DGWRNIN001, LLC

65.ARC DGWSNNY001, LLC

66.ARC FDBRNLA001, LLC

67.ARC FDBTLKY001, LLC

68.ARC FDCHLID001, LLC

69.ARC FDCRLMO001, LLC

70.ARC FDDNVAR001, LLC

71.ARC FDDXRNM001, LLC

72.ARC FDFNTPA001, LLC

73.ARC FDHCRTX001, LLC

74.ARC FDKRMCO001, LLC

75.ARC FDOCYLA001, LLC

76.ARC FDPLSTX001, LLC

77.ARC FDWLDCO001, LLC

78.ARC FEBSMND001, LLC

79.ARC FECNBIA001, LLC

80.ARC FEEGLWI001, LLC

81.ARC FEGRFND001, LLC

82.ARC FELELMS001, LLC

83.ARC FESOUIA001, LLC

84.ARC FEWAUWI001, LLC

85.ARC FEWTNSD001, LLC

86.ARC FLCLTNC001, LLC

 

 

 





 

 

87.ARC FMMTCNJ001, LLC

88.ARC FMMTVAL001, LLC

89.ARC FMSNHPA001, LLC

90.ARC HR5BEIL001, LLC

91.ARC HR5BIAL001, LLC

92.ARC HR5BPMN001, LLC

93.ARC HR5CURI001, LLC

94.ARC HR5CVGA001, LLC

95.ARC HR5DOGA001, LLC

96.ARC HR5GAGA001, LLC

97.ARC HR5GASC001, LLC

98.ARC HR5HASC001, LLC

99.ARC HR5MSSE001, LLC

100.ARC HR5PEGA001, LLC

101.ARC HR5PISC001, LLC

102.ARC HR5SINJ001, LLC

103.ARC HR5SOCT001, LLC

104.ARC HR5VAGA001, LLC

105.ARC HR5ZUMN001, LLC

106.ARC LWAKNSC001, LLC

107.ARC LWFYTNC001, LLC

108.ARC LWMCNGA001, LLC

109.ARC LWNBNNC001, LLC

110.ARC LWRMTNC001, LLC

111.ARC MFKXVTN002, LLC

112.ARC ORMNTWI001, LLC

113.ARC TKLWSFL001, LLC

114.ARC TPEGPTX001, LLC

115.ARC TSHRLKY001, LLC

116.ARC TSHTNMI001, LLC

117.ARC TSVRNCT001, LLC

118.ARC WGBEATX001, LLC

119.ARC WGGLTWY001, LLC

120.ARC WGLNSMI001, LLC

121.ARC WGOKCOK001, LLC

 

122.ARC WGTKRGA001, LLC

123.ARG AA12PCK001, LLC

124.ARG AA14PCK001, LLC

125.ARG CCFAYNC001, LLC

126.ARG CCLTZFL001, LLC

127.ARG CCNLVTX001, LLC

128.ARG CCPBLCO01, LLC

129.ARG CHDUBGA001, LLC

130.ARG DDEPOTX001, LLC

131.ARG DGBRWKY001, LLC

132.ARG DGCLKIA001, LLC

133.ARG DGCSTKY001, LLC

134.ARG DGCTSMI001, LLC

135.ARG DGELKKY001, LLC

136.ARG DGFLSKY001, LLC

137.ARG DGLCNMI001, LLC

138.ARG DGSDLKY001, LLC

139.ARG DI51PCK001, LLC

140.ARG DNMGCIN001, LLC

141.ARG FMATHTX001, LLC

142.ARG FMBKHMS001, LLC

143.ARG FMCHIIL001, LLC

144.ARG FMCTVMS001, LLC

145.ARG FMIDBOK001, LLC

146.ARG FMTYLTX001, LLC

147.ARG IM12PKSLB001, LLC

148.ARG ME19PCK001, LLC

149.ARG MESMOAR001, LLC

150.ARG PH14SLB001, LLC

151.ARG ATCHTTN001, LLC

152.ARG 1CBHGNJ001, LLC

153.ARG OCPOOL2001, LLC

154.ARG OCPOOL4001, LLC

155.ARG WLGREFI001, LLC

 

 





 

 